In a neglect proceeding pursuant to article 6 of the Family Court Act, the appellant, Sheila B. (Anonymous), appeals from an order of disposition of the Family Court, Rockland County, dated May 19, 1975, which, after a hearing, (1) adjudged that her daughter Robinette J. S. F. (Anonymous) is a permanently neglected child, (2) terminated her custody of the said child and (3) awarded custody of the child to the Jewish Child Care Association, with a direction that the said association take all necessary steps to commence an adoption proceeding. Order affirmed, without costs. The evidence supports the Family Court’s finding that the appellant natural mother failed to plan for the future of the child (see Family Ct. Act, § 611). Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.